Case 6:20-cv-00127-JCB-JDL Document 9 Filed 04/29/20 Page 1 of 1 PageID #: 26




                                 No. 6:20-cv-00127

                           Amarfio Dejalo Washington,
                                    Plaintiff,
                                       v.
                              Gregg County Jail,
                                   Defendant.

                           Before BARKER , District Judge

                                      ORDER

               On March 13, 2020, plaintiff, a pretrial detainee confined
           in the Gregg County Jail and proceeding pro se, filed this civil
           rights lawsuit pursuant to 42 U.S.C. § 1983. Doc. 1. The case
           was referred to United States Magistrate Judge John D. Love
           pursuant to 28 U.S.C. § 636(b). Doc. 3. On March 16, 2020,
           Judge Love instructed plaintiff to file an amended complaint.
           Doc. 5. Plaintiff failed to do so. On April 1, 2020, Judge Love
           entered a report recommending that plaintiff’s case be dis-
           missed without prejudice for want of prosecution and failure
           to obey an order. Doc. 8.
               There being no objections, and the court being satisfied
           that the report contains no clear error, the court adopts the
           findings and conclusions of the magistrate judge as the opin-
           ion of the court. Accordingly, the complaint is dismissed
           without prejudice for failure to prosecute and for failure to
           comply with a court order.
                                  So ordered by the court on April 29, 2020.



                                              J. C AMPBELL B ARKER
                                            United States District Judge
